UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7236



DANNY RAY SHAFER,

                                              Plaintiff - Appellant,

          versus


MARSHAL   ROBINSON; GARLIN GOCHENOUR; THOMAS
HODGES; DUANE CAMRON; GUY L. ALGER; WILLIAM
PROCTOR; ALLEN MILLER; STEPHEN U. BAER; EDWARD
CHILDRESS; MARGARET COIN; DEANA SIMS; W. R.
GOOD; ROBERT P. CROUCH, JR.; JANET RENO;
STEVEN DEWALT; RICARDO BRADFORD,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-292-7)


Submitted:   July 27, 2000                 Decided:   August 1, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Ray Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Ray Shafer appeals the district court’s order denying

his motion for summary judgment, which he filed after the district

court dismissed his Bivens* action without prejudice and denied his

Fed. R. Civ. P. 60(b) motion.    Because our review of the record

discloses that Shafer’s appeal is without merit, we affirm the

district court’s order denying Shafer’s motion for summary judgment

on the reasoning of the district court.     See Shafer v. Robinson,

No. CA-99-292-7 (W.D. Va. Aug. 13, 1999).   We deny Shafer’s motion

for summary judgment in this Court and his request that we order

him released from federal prison.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       See Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                2